

116 HR 7770 IH: Fallen Pandemic Heroes Flag Act of 2020
U.S. House of Representatives
2020-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7770IN THE HOUSE OF REPRESENTATIVESJuly 24, 2020Mr. Cisneros (for himself and Mr. King of New York) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo provide Capitol-flown flags to the immediate family of frontline workers who died as a result of their service in response to the COVID–19 pandemic.1.Short title This Act may be cited as the Fallen Pandemic Heroes Flag Act of 2020.2.Definitions(a)Definition of frontline workerIn this Act, the term frontline worker means a person whose occupation presents an increased risk of exposure to COVID-19 and who is one of the following:(1)Agriculture worker.(2)Childcare worker.(3)Cleaning service worker.(4)Communication worker.(5)Delivery service worker.(6)First responder.(7)Food service worker.(8)Health care worker.(9)Transportation worker.(10)Other worker as determined by the Architect of the Capitol through regulations issued under section 4(a)(1).(b)Other definitionsIn this Act—(1)the term Capitol-flown flag means a United States flag flown over the United States Capitol in honor of the deceased individual;(2)the term immediate family member, with respect to an individual, means—(A)the spouse, parent, brother, sister, child of the individual, or a person to whom the individual stands in loco parentis; or(B)any other person related to the individual by blood or marriage; and(3)the term Representative includes a Delegate or Resident Commissioner to the Congress.3.Providing Capitol-flown flags for families of frontline workers dying in response to COVID–19 Pandemic(a)In generalAt the request of the immediate family of a frontline worker who, as a result of being a frontline worker, died in responding to the COVID–19 pandemic on or after January 1, 2020, the Representative or Senator of the family may provide the family with a Capitol-flown flag, together with the certificate described in subsection (c).(b)No cost to familyA flag provided under this section shall be provided at no cost to the family.(c)CertificateThe certificate described in this subsection is a certificate which is signed by the Speaker of the House of Representatives and the Representative, or the Speaker pro tempore of the Senate and the Senator, providing the Capitol-flown flag, as applicable, and which contains an expression of sympathy from the House of Representatives or the Senate, as applicable.4.Regulations and procedures(a)In generalNot later than 30 days after the date of the enactment of this Act, the Architect of the Capitol shall issue regulations for carrying out this Act, including the following:(1)Regulations to identify other workers that qualify as frontline workers. In doing so, the Architect shall take into consideration the “Advisory Memorandum on Identification of Essential Critical Infrastructure Workers During Covid-19 Response” as issued by the Cybersecurity and Infrastructure Security Agency on April 17, 2020.(2)Regulations to establish procedures (including any appropriate forms, guidelines, and accompanying certificates) for requesting a Capitol-flown flag.(b)Approval by committeesThe regulations issued under subsection (a) shall take effect upon approval by the Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate.5.Authorization of appropriations There are authorized to be appropriated for each of the fiscal years 2020 through 2025 such sums as may be necessary to carry out this Act, to be derived from amounts appropriated in each such fiscal year for the operation of the Office of the Architect of the Capitol, except that the aggregate amount appropriated to carry out this Act for all such fiscal years may not exceed $40,000.6.Effective date This Act shall take effect on the date of its enactment, except that no flags may be provided under section 3 until the regulations issued under section 4(a) take effect in accordance with section 4(b).